

116 HR 7761 IH: Protecting Access to Loan Forgiveness for Public Servants During the COVID–19 Pandemic Act
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7761IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mr. Swalwell of California (for himself, Mr. Joyce of Ohio, Mr. Cisneros, Mr. Cooper, Ms. Dean, Mr. Fitzpatrick, Mr. Hastings, Mrs. Hayes, Mr. Larson of Connecticut, Ms. Lee of California, Ms. Meng, Mr. Moulton, Mr. Rouda, Mr. Ruppersberger, Ms. Scanlon, Mr. Thompson of Mississippi, Mrs. Trahan, and Mr. Vargas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide for student loan forgiveness for public service workers whose employment may have been affected by the coronavirus disease 2019 (COVID–19) pandemic.1.Short titleThis Act may be cited as the Protecting Access to Loan Forgiveness for Public Servants During the COVID–19 Pandemic Act.2.Public Service Loan Forgiveness Program(a)DefinitionsIn this section:(1)Employment disruptionThe term employment disruption means a lapse in an individual's employment that is related to the novel coronavirus disease of 2019 (COVID–19), such as a furlough or reduction in force by the employer or the individual's resignation due to illness or family caregiving responsibilities. (2)Public service jobThe term public service job has the meaning given the term in section 455(m)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)).(3)Qualifying emergencyThe term qualifying emergency has the meaning given the term in section 3502 of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136). (4)Qualifying individualThe term qualifying individual means an individual who—(A)has a loan that qualifies for public service loan forgiveness under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)); and(B)during the qualifying emergency period—(i)was employed in a public service job; and (ii)experiences an employment disruption with respect to the public service job and no longer is employed in a public service job.(b)In generalSubject to subsection (c), during the qualifying emergency, a monthly payment made by a qualifying individual pursuant to a repayment plan listed in section 455(m)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(1)(A)) (including a payment deemed under section 3513(c) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) to have been made pursuant to such a repayment plan) shall be deemed to be a monthly payment made by an individual employed in a public service job for purposes of the public service loan forgiveness program under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)).(c)Special ruleSubsection (b) shall only apply to a qualifying individual who resumes employment in any public service job by the date that is 6 months after the last day of the qualifying emergency, except that any qualifying individual who, as a result of the application of subsection (b), would have completed the requirements for loan cancellation under section 455(m)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(2)) during the qualifying emergency, shall receive such loan cancellation without any required resumption of public service job employment. (d)GuidanceNot later than 60 days after the date of enactment of this Act, the Secretary of Education shall develop and make available guidance for qualifying individuals regarding the assistance available under this section, including a description of any documentation such an individual shall provide to the Secretary to confirm whether the individual’s lapse in employment meets the definition of employment disruption.